GOSHORN, Judge.
Frederick Wing appeals the summary denial of his post-conviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. He alleges that his plea of nolo contendere was not knowingly or voluntarily entered. We remand to the trial court for either attachment of that portion of the record which refutes his allegations, or for the trial court to hold an evidentiary hearing regarding his claim.
REVERSED and REMANDED.
HARRIS, J., concurs.
DAUKSCH, J., concurs in conclusion only.